~~~
 l




~~
     Appellate Docket Number:

     nypellate Case Style: Style;




     ~




     ~
     ~
     ~



     ~~
         Companion Case:
                                  Vs-




         Amended/corrected statement:




               Appellant
                                           E]




                                             (to
                                                —


                                         State of Texas
                                                        ~00




                                                    be ﬁled
                                                                      1,,

                                                                     Lao
                                                                                QR




                                                               DOCKETING STATEMENT (Criminal)
                                                               Appellate Court:
                                                                in the court

                                                                        V
                                                                                        _
                                                                                                45 A
                                                                                of appeals upon perfection of appeal

                                                                                                   II.
                                                                                                                     under

                                                                                                            Appiellzint/A"ttciri1ey(s')'     V
                                                                                                                                                  FILED IN
                                                                                                                                           6th COURT OF APPEALS
                                                                                                                                             TEXARKANA, TEXAS
                                                                                                                                           7/28/2015 2:16:46 PM
                                                                                                                                               DEBBIE AUTREY




                                                                                                                                  Dv'.5’\’I'L'}.”f
                                                                                                                                                   Clerk




                                                                                                                                                 TRAP   32)
                                                                                                                                                                                     ACCEPTED
                                                                                                                                                                                 06-15-00117-CR
                                                                                                                                                                      SIXTH COURT OF APPEALS
                                                                                                                                                                            TEXARKANA, TEXAS
                                                                                                                                                                            7/28/2015 2:16:46 PM
                                                                                                                                                                                DEBBIE AUTREY
                                                                                                                                                                                          CLERK




                                                                                                                                                                                           ~

                                                                                                                                                                                            ~~




                                                                                                  ﬁead Attorney
          1.
                                                                                            V




          First   Name:         79                         V     p              _   V




                                                                                                   First Name:                                   rm‘
                                Le 0
                                                                                                                                                         -
                                                                            V




          Middle Name:



                          m
                                                                                                   Middle Name:
                                S ’(’(¢M,\
          Last

          Suffix:
                  Name:
                                                                                                   Last       Name:          s ﬁmdeff
          Appellant Incarcerated’?      MRS     1:]   N0                                               Suffix:

                                                                                                   mppointed                                El    District/County Attorney
          Amount     of Bond:                                                                                                                     Public Defender
                                                                                                       [1 Retained                          E]
          pm Se:     0                                                                                 Fmnwame:                 Erin and fanﬂﬂ,                               Pu.c
                                                                                                       Addressl:              V10.         5’.
                                                                                                                                                  s35,,,._¢¢,.g,'        =u.u2__
                                                                                                       Address
                                                                                                                                    ‘


                                                                                                                   2:

                                                                                                       city:                  11; la
                                                                                                                                                                       7 57,07,
                                                                                                                                                                 *




                                                                                                                                                             Zip+4:
                                                                                                                                    i




                                                                                                       State:       Texas
                                                                                                                                                               ext.
                                                                                                       Telephone:

                                                                                                       Fax:

                                                                                                        Email:                 _{‘a_y\d.e‘(-J‘/‘Q/u@                  sﬁﬂ,/50 (com.
                                                                                                           saw:         .;u¢o:m.s3

                                                                                                                                                                                           J
                                                                                                                                                                       Add Another Appellanv
                                                                                                                                                                             Attorney




                                                                                                Page   1   of 5
                                                                                                                                                                                   lg;   uvu uua




Middle Name:
Last Name:                                                                                                        Middle Name:

Suffix:                                                                                                           Last Name:              WV“ 9'50“
Appellee Incarcerated?                          D Yes D N0                                                        Sufﬁx:

                                                                                                                                     D Retained Laﬁm Attorney D Public Defender
                                                                                                          .




Amount of Bond:                                                                                                   E] Appointed
Pm Se:         0                                                                                                  FirmName-.         /PD     K     (0-zn+7                 _    ¢;4_

                                                                                                                  Address     I:           /t/.
                                                                                                                  Address 2:

                                                                                                                  City; /71        G4 olérjo/\
                                                                                                                  State:       Texas                            Zip+4:                 Q S Q-
                                                                                                                                                    "
                                                                                                                  Telepnone:        60                            ext.

                                                                                                                                     S/‘l~ 039.‘)




                                                                                                  ~~
                                                                                                                  Fax:     Ccpgsj L,
                                                                                                                  Email;

                                                                                                                   SBN:

                                                                                                                                    ~~~
                                                                                                                                         ~                              ~
                                                               n
~




    Nature ofcase (Subject matter                                  rvi   me            4 «J Q                      Was the trial by:                 urEJ     non-Jury’?

                                                                                                                                                                       junk
                                                          63                  I
                                                                                                                                                                                             3)      90       '5‘

                                                                   rD c
                                                                                                                                                                                                          I
                                                                                                                                                                                         I
                                                                                  '




    or type of case):                                                                                              Date notice of appeal     filed in trial   court
                                                3 ‘law
                                                I

    TY” °f ’“"5'“°“‘              .
                                            /                                                                      xt‘   mailed to the trial court clerk, also give the date mailed              :




    Date trial court imposed or suspended sentence in open court or date
    trial court entered appeaﬂle order;

                                      D
                                          -37, “Q / 7
                                           U-AL
                                                            o/                             a      .5
                                                                                                                   Punishment assessed:           / §7\/6 VJ          7? C
    053,153 at-,3,-gag;
                                                35‘!                                                                                                             D Yes Q No
                                                               _




                                                           L7L
    Date nfoﬁensez                                                                                                 Is    theappenl fromapre-trial order?

    Defendant‘: plea:                 ,7   c   +    7
                                                        W H7                                                       Does the appeal involve the constitutionality           or the validity of a


    If g
           ‘

                   does defendant have the trial court's certiﬁcate to appeal’!
                                                                                                                               Ezzmdinmce?
               ,



       Yes         [:1   No
                              ~
                                                                                                                                                                           ‘V                ‘



    Motion     for       New Trial:                      [3 Yes I3/Nu                 If),-es,   am   ﬁ1g,-d-K.



    Motion in Arrest ofludgmant:                         D Yes     E130               If yes, date ﬁled:

    Other:         D Yes          E] No                                               lfyes, daze ﬁled:

    lfotlter. please specify:




    Motion and aﬂidavit ﬁled:                           D Yes D No            I2/NA                   Ky;-,5, daze   med;
    Date of hearing:                                                          |2’KIA
     Dateufarclert                                                            Bﬁat                    7,a;_/,])/
     Ruling on mutitmz                 Eéanted             U Denied           E] NA                   If granted or denied, date of ruling:
                                                                                                                                                     7 95’-/5
                                                                                                              Pngezofi
                                                                                                                                                       @003/005
                                                                                                                                                              ~
 07/27/2015 12221 FAX


                              .-mi.‘    I




                                            C99 (f                                            coun Judge (who tried or disposed
           ‘-(“'14                                                                    Trial                                             ofthe case):
Court:                1) .31-,.,7_.(

               pwm, 590.51,             1%”.                                          ram Name:        3
                                                                                                                                                  .



county:                                                                                                    _

Trial    Court      Docket Number (Cause        no):                                  Middle Name: C,          [501
                            07/27/2015 12221 FAX                                                                                                                              004/005




List any pending or past related appeals before this or       any other Texas appellate court by        court, docket   number, and   style.

Docket Number:                                                                                    Court:


Style:

         Vs.     state ot‘Texas




                      ~        A

                          «H
Signature ofcoun       l(or Pro Se Party)                                                       Date:    7 - 38¢ I5
                                                                                                StnleBatNO17-"(0331s3
Pnnl.edName:
  V




Electronic Signature:                                                                           Name:
         (Optional)



                                                                                                                                                          ~~




The undersigned counsel certiﬁes that this docketlng statement has been served on the following                 lead counsel for   all   panics to the   trial court's

order or judgment as follows on




Sign:       e    c    sel or   Prose Part)’                              Electronic Signature:
                                                                                  (Optional)


                                                                          State   BarNo.:                       l   S3
Person Served;
Certiﬁcate of Service Requirements            (TRAP 9.5(e)): A certiﬁcate of service must be signed by the person who made the service and must
state;

                                   (1) the date and manner of service;
                                   (2) the name and address of each person served. and
                                   (3) ifthe person served is a party‘: nrcomey, the name      ofthe party represented by that srtomey




                                                                            Page 4ofS
  07/27/2015 12:22 FAX                                                                   005/005

Pleasé       en-tcr   the following for each   pmon served:
Date Served:                '97   9’   ‘   5
Manner Senrcd:                                              ‘I   :7‘ 0 3 1?
Firs‘   Nam             M .uW,£ 73m arson
Middle Name:
Last Name:
Sufﬁx:

Law Firm Name:
                                               P
Addxess         1;            N. IVLQJA
Address        2:

city:          t+¢n4Qar4O’\
State           Texas                              Zip+4:
                                                             7 5 (‘IS 3
Email    :




                                                                              Pngeiufi